Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant’s amendment with respect to the claim objection is adequate, however a new error is introduced into claim 8 generating a new objection to that claim. 
The applicant’s arguments with respect to the combination of Muntean and Baba are moot as they do not apply to the current grounds of rejection. In response to the claim modifications the examiner has included into the rejection the reference Wang, which shows a more clearly defined ionization chamber than Muntean with the correct configurations of axis, walls, and apertures. This is similar in nature to what the examiner referenced in the interview on June 13th, 2022. The examiner would like to make note of a couple of things in light of this three-reference rejection. The first is that all the references significantly overlap in teaching and it is perhaps possible that a rejection could be constructed with fewer references. Notably since Wang has the correct configuration for chambers, axis, and orifices it is perhaps not necessary to rely upon Muntean. However, Muntean does a better job of describing the advantages of using off-axis ionization and thus its inclusion makes the teaching of the claims more comprehensive. Similarly, in the current grounds of rejection Baba is only relied upon for teaching thermal electron ionization. Both Muntean and Wang likely provide enough description for a person of ordinary skill in the art, but ‘likely’ isn’t the same as ‘definitely’. Since the inclusion of Baba to teach this explicitly is in no way harmful, the teaching of the claims benefits from the additional detail. 


Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 includes in the amended section two commas with a space in between.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muntean US 9721777 B1 in view of Baba US 20160126076 A1 and Wang US 6998622 B1.

Regarding Claim(s) 1, Muntean teaches: A chemical ionization ion source comprising: (Muntean abstract)
an electron generator configured to produce electrons; (Muntean fig. 8, element 13)
an ionization chamber, an ionization chamber (Muntean fig. 8, Ionization occurs around elements 2,3 in the chamber created at least in part by element 1.)
an ion exit aperture through a second wall, (Muntean fig. 8, The second wall is considered to include element 16 and the aperture within 16 is considered to be the ion exit aperture.)
and an axis, (Muntean fig. 8, The axis is considered to be coaxial with the arrow.)
the ionization chamber configured to generate ions; (Muntean col. 2 lines 35-64, “This disclosure proposes a mass spectrometer having an electron impact ionization (EI) source… interaction region…”)
a magnetic field arranged to confine electrons in a beam directed through the electron entrance aperture, in a first direction, (Muntean col. 2 lines 35-64, “Further there is an electron emitter assembly, such as a filament assembly or nanotube assembly, for directing electrons toward the interaction region in a second direction that is aligned substantially opposite to the first direction. The electrons propagate along and are confined about the magnetic field lines until they reach the interaction region and form sample gas ions therein.”)
and towards a location on the second wall displaced from the ion exit aperture; (Muntean col. 2 lines 35-64, “interaction region”)
and an ion optic configured to direct negative analyte ions exiting the ion exit aperture in an ion beam in a second direction along the axis. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)
	wherein the first direction is within 45 degrees of parallel to the second direction along the axis	(Muntean col. 2 lines 35-64, “A skilled practitioner in the field will appreciate that opposite alignment of the first direction (gas beam direction) and second direction (direction of electron propagation) may encompass angles between about 120 degrees and 240 degrees, preferably between about 135 and 225 degrees, further preferably between about 157.5 degrees and 202.5 degrees, wherein 180 degrees would indicate a direct head-on counter flow arrangement” – 202.5 degrees is within 45 degrees of parallel to an axis.)
Muntean does not adequately teach: an ionization chamber having an electron entrance aperture through a first wall, (Muntean fig. 8, The first wall could be considered to include element 1 and the space between wall 1 and wall of 16 could be considered to be an entrance aperture for electrons but depending on the circumstance this may exceed the broadest reasonable interpretation of the claims.)
an ion exit aperture through a second wall opposite the first wall, (Muntean fig. 8, The second wall is considered to include element 16 and the aperture within 16 is considered to be the ion exit aperture.)
and an axis extending through the first wall and the second wall, (Muntean fig. 8, The axis is considered to be coaxial with the arrow.)
	wherein the ionization chamber configured to react the electrons with reagent gas to produce reagent ions and thermal electrons and produce negative analyte ions through the interactions of an analyte with the thermal electrons;
	Baba does adequately teach: wherein the ionization chamber configured to react the electrons with reagent gas to produce reagent ions and thermal electrons and produce negative analyte ions through the interactions of an analyte with the thermal electrons; (Baba [0005]-[0009])
	Wang does adequately teach: an ionization chamber having an electron entrance aperture through a first wall, an ion exit aperture through a second wall opposite the first wall, and an axis extending through the first wall and the second wall, (Wang figs. 2,5. The ion chamber 212,412 electron aperture on the side next to magnet 217,417 with ion exit on the opposite side connecting to chamber 214. Col. 3 lines 26-57)
	It would have been obvious to one of ordinary skill in the art to augment the ionization technique of Muntean to include the chemical ionizations as taught in Baba for the benefit of increasing utility as Baba teaches these different ionization techniques are complimentary thus allowing the device to perform different ionizations types as wanted/needed. (Baba [0005]-[0009])
It would have been obvious to one of ordinary skill in the art to incorporate the wall/chamber/aperture configuration of Wang into Muntean for the benefit of providing an on-axis type configuration while reducing noise generated by electrons hitting/exiting at the ion exit aperture. (Wang col. 1 lines 42-46; col. 3 lines 26-57) Further, this chamber configuration provides the additional benefit of separating the environments of the two regions. This allows the two regions to be maintained at different vacuums and allows for gates or different components to be used in conjunction or in replacement of the electron sources to increase features and utility. (Baba [0100],[0089])

Regarding Claim(s) 7, Muntean teaches: A mass spectrometer comprising: an ion source of claim 1; and a mass analyzer. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)

Regarding Claim(s) 8, Muntean teaches: A negative chemical ionization method comprising: 
generating electrons; (Muntean fig. 8, element 13)
directing electrons in a beam to an ionization chamber (Muntean fig. 8, Ionization occurs around elements 2,3 in the chamber created at least in part by element 1.)
and towards a location displaced from an ion exit aperture (Muntean col. 2 lines 35-64, “interaction region”)
through a second wall of the ionization chamber, in a first direction; (Muntean fig. 8, The second wall is considered to include element 16 and the aperture within 16 is considered to be the ion exit aperture.)
the ionization chamber configured to generate ions; (Muntean col. 2 lines 35-64, “This disclosure proposes a mass spectrometer having an electron impact ionization (EI) source… interaction region…”)
and directing the negative analyte ions as a beam through the ion exit aperture and in a second direction parallel to the axis of the ionization chamber. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)
wherein the first direction is within 45 degrees of parallel to the second direction along the axis	(Muntean col. 2 lines 35-64, “A skilled practitioner in the field will appreciate that opposite alignment of the first direction (gas beam direction) and second direction (direction of electron propagation) may encompass angles between about 120 degrees and 240 degrees, preferably between about 135 and 225 degrees, further preferably between about 157.5 degrees and 202.5 degrees, wherein 180 degrees would indicate a direct head-on counter flow arrangement” – 202.5 degrees is within 45 degrees of parallel to an axis.)
Muntean does not adequately teach: an ionization chamber having an electron entrance aperture through a first wall, the second wall opposite the first wall, the ionization chamber having an axis extending through the first wall and the second wall; (Muntean fig. 8, The first wall could be considered to include element 1 and the space between wall 1 and wall of 16 could be considered to be an entrance aperture for electrons but depending on the circumstance this may exceed the broadest reasonable interpretation of the claims.)
colliding the electrons with a reagent gas to produce reagent ions and thermal electrons; 
producing negative analyte ions through the interaction of analyte with the thermal electrons within the ionization chamber;
Baba does adequately teach: colliding the electrons with a reagent gas to produce reagent ions and thermal electrons; producing negative analyte ions through the interaction of analyte with the thermal electrons within the ionization chamber; (Baba [0005]-[0009])
Wang does adequately teach: an ionization chamber having an electron entrance aperture through a first wall, the second wall opposite the first wall, the ionization chamber having an axis extending through the first wall and the second wall; (Wang figs. 2,5. The ion chamber 212,412 electron aperture on the side next to magnet 217,417 with ion exit on the opposite side connecting to chamber 214. Col. 3 lines 26-57)
	It would have been obvious to one of ordinary skill in the art to augment the ionization technique of Muntean to include the chemical ionizations as taught in Baba for the benefit of increasing utility as Baba teaches these different ionization techniques are complimentary thus allowing the device to perform different ionizations types as wanted/needed. (Baba [0005]-[0009])
It would have been obvious to one of ordinary skill in the art to incorporate the wall/chamber/aperture configuration of Wang into Muntean for the benefit of providing an on-axis type configuration while reducing noise generated by electrons hitting/exiting at the ion exit aperture. (Wang col. 1 lines 42-46; col. 3 lines 26-57) Further, this chamber configuration provides the additional benefit of separating the environments of the two regions. This allows the two regions to be maintained at different vacuums and allows for gates or different components to be used in conjunction or in replacement of the electron sources to increase features and utility. (Baba [0100],[0089])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881